DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species B of Group I, Species A from each of Groups II-IV, readable on claims 1-15 in the reply filed on 3/21/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“at least one maneuvering system” in claim 1
“a maneuvering system” in claim 7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “maneuvering said joystick unit, thereby maneuvering said endoscope and controlling the movements of the same” in Claim 1, wherein the claim limitation in bold and underlined is indefinite since it’s unclear how it affects the relationship between the joystick unit and endoscope and therefore the scope of the claim is unclear.  Appropriate correction is required.
Claim 7 recites “providing at least one endoscope; providing an articulating endoscope including a maneuvering system” in Lines 3-4, wherein it’s unclear if the claim scope requires two endoscopes or if the articulating endoscope is meant to be one of the at least one endoscope.  Appropriate correction is required.
Claims 3 and 9 recite the limitation “the step of removably coupling the ring to a surgical tool manually moveable by a user” in Lines 1-2, however Claims 1 and 7 already recite “the joystick unit comprising a ring removably attachable to a user’s finger or to a surgical instrument manually moveable by a user”, wherein it’s unclear if the step of coupling the ring to a surgical tool is in addition to attaching the ring to a user’s finger or to a surgical instrument as previously recited in Claims 1 and 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 7 and 8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kishi (US Patent Application Publication No. 2012/0059519).

In regard to claim 1, Kishi discloses a method for maneuvering an endoscope during a medical procedure (Figs. 1, 4A-4C) comprising steps of: 
a. providing at least one endoscope (301, with camera mounted to leading end, Par. 23); 
b. providing a system for maneuvering an endoscope (SFME) (100,300, Fig. 1) during said medical procedure, said SFME comprising: 
i. at least one maneuvering system (300, Figs. 1), adapted to maneuver said endoscope in at least two degrees of freedom (DOF) (Par. 22, via controlling joints 1-4, Fig. 3); and 
ii. at least one joystick unit (101) in communication with said maneuvering system, adapted to operate said maneuvering system (Par. 22, via controlling joints 1-4, Fig. 3), the joystick unit comprising a ring removably attachable to a user’s finger or to a surgical instrument manually moveable by a user (Fig. 4C illustrates the joystick unit attached to a user’s finger via a ring); 
c. coupling said endoscope to said SFME (Fig. 1); and 
d. maneuvering said joystick unit, thereby maneuvering said endoscope and controlling the movements of the same (Figs. 3, 4C, Par. 31, the joystick unit (101) controls joints 1-4 of the slave arm).

In regard to claim 2, Kishi teaches additionally comprising the step of removably attaching the ring to a finger of a user (Fig. 4C).

In regard to claim 7, Kishi discloses a method for maneuvering an endoscope during a medical procedure (Figs. 1, 4A-4C) comprising steps of:
a. providing at least one endoscope (301, with camera mounted to leading end, Par. 23);
b. providing an articulating endoscope (301, with camera mounted to leading end, Par. 23) including a maneuvering system (100,300), adapted to articulate a tip of said endoscope in at least two degrees of freedom (DOF) (Par. 22, via controlling joints 1-4, Fig. 3) and at least one joystick unit (101) in communication with said maneuvering system, adapted to operate said maneuvering system (Par. 22, via controlling joints 1-4, Fig. 3), the joystick unit comprising a ring removably attachable to a user’s finger or to a surgical instrument manually moveable by a user (Fig. 4C illustrates the joystick unit attached to a user’s finger via a ring);
c. introducing said endoscope into a body cavity of a patient (Fig. 1, Par. 33); and 
d. maneuvering said joystick unit, thereby articulating said endoscope within the body cavity (Fig. 1, Par. 33,39).

In regard to claim 8, Kishi teaches additionally comprising the step of removably attaching the ring to a finger of a user (Fig. 4C).

Claims 1, 3-5, 7, 9, 11, 12, 14 and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Motoki et al. (US Patent Application Publication No. 2003/0195389, hereinafter Motoki).

In regard to claim 1, Motoki discloses a method for maneuvering an endoscope during a medical procedure (Figs. 10-11, Par. 5) comprising steps of: 
a. providing at least one endoscope (104, Fig. 10); 
b. providing a system for maneuvering an endoscope (SFME) (103,106) during said medical procedure (Figs. 10-11), said SFME comprising: 
i. at least one maneuvering system (103), adapted to maneuver said endoscope in at least two degrees of freedom (DOF) (via motor drive unit (115) which bends the endoscope is four directions in the X and Y directions in response to a signal by the joystick unit, Par. 146,179); and 
ii. at least one joystick unit (106) in communication with said maneuvering system (Figs. 10-11), adapted to operate said maneuvering system, the joystick unit comprising a ring (143) removably attachable to a user’s finger or to a surgical instrument manually moveable by a user (the ring is attachable to a hanger on surgical instruments such as a surgical cart, Par. 166); 
c. coupling said endoscope to said SFME (Figs. 10-11); and 
d. maneuvering said joystick unit, thereby maneuvering said endoscope and controlling the movements of the same (via operating the bending lever (128) of the joystick unit to maneuver the bending section (108) of the endoscope, Figs. 10,15, Par. 154).

In regard to claim 3, Motoki teaches additionally comprising the step of removably coupling the ring to a surgical tool manually moveable by a user (the ring is attachable to a hanger on surgical instruments such as a surgical cart, Par. 166).

In regard to claim 4, Motoki teaches additionally comprising a step of selecting said joystick unit to be a force joystick (applying force to the bending lever (128) causes corresponding movement of the bending portion (108) of the endoscope).

In regard to claim 5, Motoki teaches additionally comprising at least one step of selected from a group consisting of (a) selecting said joystick unit such that said joystick unit comprises a base and lever coupled to said base (the base is disposed inside the joystick unit (106) and the lever projects out of the joystick unit, Fig. 18), such that movement of said lever results in movement of said endoscope (applying force to the bending lever (128) causes corresponding movement of the bending portion (108) of the endoscope); further wherein said movement of said lever is proportional to said movement of said endoscope; (b) selecting said joystick unit such that said joystick unit comprises a base and a button jointly connected to said base, such that movement of said button results in movement of said endoscope; further wherein said movement of said button is proportional to said movement of said endoscope; (c) selecting said joystick unit such that said joystick unit comprises a touchscreen, such that a touch and a movement on said touchscreen results in movement of said endoscope; further wherein said touch and movement on said touchscreen is proportional to said movement of said endoscope; (d) selecting said joystick unit comprising at least one sound sensor, adapted to sense predetermined sound patterns; said joystick unit adapted to operate said maneuvering system based on said predetermined sound patterns; and any combination thereof.

In regard to claim 7, Motoki discloses a method for maneuvering an endoscope during a medical procedure (Figs. 10-11, Par. 5) comprising steps of:
a. providing at least one endoscope (104, Fig. 10);
b. providing an articulating endoscope (104, Fig. 10) including a maneuvering system (103), adapted to articulate a tip of said endoscope in at least two degrees of freedom (DOF) (via motor drive unit (115) which bends the endoscope is four directions in the X and Y directions in response to a signal by the joystick unit, Par. 146,179) and at least one joystick unit (106) in communication with said maneuvering system (Figs. 10-11), adapted to operate said maneuvering system (Par. 159), the joystick unit comprising a ring (143) removably attachable to a user’s finger or to a surgical instrument manually moveable by a user (the ring is attachable to a hanger on surgical instruments such as a surgical cart, Par. 166);
c. introducing said endoscope into a body cavity of a patient (Par. 5); and 
d. maneuvering said joystick unit (Par. 179), thereby articulating said endoscope within the body cavity (Par. 5, Figs. 10-11, wherein the endoscope is inserted with a body cavity and operable to articulate).

In regard to claim 9, Motoki teaches additionally comprising the step of removably coupling the ring to a surgical tool manually moveable by a user (the ring is attachable to a hanger, Par. 166).

In regard to claims 11 and 14, Motoki teaches wherein maneuvering said joystick unit includes maneuvering a first joystick (128) on said joystick unit to cause lateral movement of the endoscope (via joystick (128) which controls articulation of the endoscope tip), and maneuvering a second joystick (129) on said joystick unit to control zooming of the endoscope (via joystick (129) which controls articulation of the endoscope tip).

In regard to claims 12 and 15, Motoki teaches wherein maneuvering said joystick unit includes maneuvering a first joystick (129) on said joystick unit to control zooming of the endoscope (via joystick (129) which controls articulation of the endoscope tip) and maneuvering a second joystick on said joystick unit (128) to control articulation of the endoscope tip (via joystick (128) which controls articulation of the endoscope tip).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motoki et al. (US Patent Application Publication No. 2003/0195389, hereinafter Motoki) in view of Banik et al. (US Patent Application Publication No. 2005/0075538, hereinafter Banik).
In regard to claim 6, Motoki is silent with respect to additionally comprising a step of providing means adapted to restrain the velocity of said endoscope such that when said means are activated, the velocity of said endoscope is restrained.
Banik teaches an analogous handheld controller (300, Fig. 5A) for controlling functions of an endoscope.  Specifically, Banik teaches of the handheld controller having a joystick (308, Fig. 5A) for articulating a distal tip of the endoscope, wherein the speed in which the distal tip of the endoscope articulates is variable based on the direction switch on the user input device (Par. 67).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the joystick of Motoki to adjust the velocity at which the distal end of the endoscope is bent in response to movement of the joystick as taught by Banik providing the physician with more control over movement of the distal tip of the endoscope within a body cavity and further enabling the physician to control the distal tip of the endoscope based on a surgeon’s comfort level.
Claims 10 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motoki et al. (US Patent Application Publication No. 2003/0195389, hereinafter Motoki) in view of Koitabashi (US Patent Application Publication No. 2009/0149709).
In regard to claims 10 and 13, Motoki teaches wherein maneuvering said joystick unit includes maneuvering a first joystick on said joystick unit to cause lateral movement of the endoscope, and maneuvering a second joystick on said joystick unit to control articulation of the endoscope tip.
Koitabashi teaches an analogous handheld controller for controlling functions of an endoscope.  Specifically, the handheld controller can have a joystick apparatus (45) as shown in Fig. 4 or four bending operation buttons (121-124, i.e. first, second, third and fourth joysticks) as shown in Fig. 12 for articulating a distal end of the endoscope.  The four bending operation buttons can be individually controlled to articulate the distal tip of the endoscope in the up, down, left and right directions (Fig. 12, Par. 131).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to substitute the joystick (128) of Motoki with the four bending operation buttons (121-124) of Koitabashi as a matter of design choice since Koitabashi teaches the joystick and four bending operation buttons can interchangeably be used to control bending of the distal tip of the endoscope.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        July 15, 2022